COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Paul Ouzenne and Ouzenne Construction Company v. Leon Shankle
                          and Margie Benton Shankle

Appellate case number:    01-13-00127-CV

Trial court case number: 2003-13270

Trial court:              129th District Court of Harris County

        On February 25, 2013, appellant, Paul Ouzenne, filed a letter entitled “(30 day) Extension
Request,” in which he states that he “need[s] an Extension of 30 day [sic] to pay the required
$175 filing fee to prosecute this appeal.” Ouzenne provided no explanation for the need for an
extension in his letter. See TEX. R. APP. P. 10.5(b)(1)(C) (requiring moving party to state facts
relied on to reasonably explain need for extension).
        Accordingly, we DENY Ouzenne’s motion for failing to provide any explanation of the
need for an extension. See id. We further ORDER Ouzenne and the Ouzenne Construction
Company, within 10 days of the date of this order, to pay the required fees or provide a detailed,
written explanation, including citations to the record, statutes, and case law, showing that they
are exempt from paying the fees, or the Court may dismiss the appeal. See TEX. R. APP. P. 5
(requiring payment of fees at time of filing and allowing enforcement of rule); TEX. R. APP. P.
42.3(b), (c) (allowing involuntary dismissal); see also TEX. GOV’T CODE ANN. § 51.207 (West
Supp. 2012), § 51.941(a) (West 2005), § 101.041 (West Supp. 2012) (listing fees in court of
appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals).
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                   X Acting individually      Acting for the Court


Date: April 5, 2013